Per Curiam.
In proceedings tp- estreat, a.bail bond the notice was of a bond given conditioned “to appear at the •-Spring /TemvA. Dr I9‘i5, of the Circuit Court for Suwannee Count}' and from day to day and term to' term to answer a charge” etc. The bond offered in evidence was conditioned to appear “oil■.Monday-the gist day of June, A. D. 1915, at eleven o’clock A. M., being a day of the next term-.of/said ‘ court for Suwannee County, and from day to day and from term to term to answer to a charge” etc. ,-T,he court gave- judgment, for *358the defendants upon a ruling that there was a fatal variance between the notice and the bond. The State took writ of error.
It appears that the spring term of the court had been adjourned May 21st, 1915, to June 21st, 1915, and that the bond was executed on May 21st, 1915, conditioned to appear “on Monday the 21st day of June, A. D. 1915.” The notice of proceedings to estreat a bond conditioned “to appear at the Spring Term, A. D. 1915,” did not show a variance upon the production of a bond conditioned as above stated, when a session of the spring term of the court began on June 2rst, 1915, in due course.
Reversed.
Browne, C. J., and Taylor, Shackleford, Whitfield and Ellis, JJ., concur.